DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim 3 recites “the second actuator includes an electric motor”.  Claim 4 recites “the first actuator includes a pump using a fluid as the power transfer medium” and claim 5 recites “braking portion includes a caliper configured to clamp the rotary body.”  Parent claim 1 has been amended to recite each of these features.  It is not clear if the “an electric motor”, “a pump” and “a caliper” are the same motor, pump or caliper as that of claim 1 or different features.  If they are the same, it is not clear how the recitations further limit dependent claims 3-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and  3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 222 058 in view of Ohishi (US# 6347689).
DE ‘058 discloses a brake device comprising: a power transfer medium operated braking portion, the braking portion including a caliper 130 configured to clamp the rotary body (unlabeled brake rotor, figure 2):  a first actuator 140 operatively coupled to the power transfer medium operated braking portion by a power transfer medium, the first actuator including a pump 142 using a fluid as the power transfer medium: and a second actuator 170 operatively coupled to the first actuator and operated by electric power in accordance with an input to an operating device 50 [0088], the second actuator including an electric motor 170,  the pump including a master piston 145 configured to be 
	Regarding claim 3, the second actuator 170 includes an electric motor.   [0087]
 	Regarding claim 4, the first actuator includes a pump 140 using a fluid as the power transfer medium.  
 	Regarding claim 5, the power transfer medium operated braking portion includes a caliper 130 configured to clamp the rotary body.  
	 



Claims 2, 15-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 222 058 (US# 2017/0045105) and Ohishi (US# 6347689), as applied to claim 1 above, in further view of Ikeda (US# 2020/0269949).
DE‘ 058 and Ohishi disclose all the limitations of the instant claims with exception to the disclosure that the second actuator is operated by the electric power generated in an electric power generator in accordance with traveling of the human-powered vehicle.  Ikeda discloses a human-powered vehicle which utilizes caliper brakes 17 and a generator which supplies power for braking components.  [0036].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize a generator for powering a brake system, as taught by Ikeda, to provide energy efficient power to the system of DE ‘058.  
Regarding claim 16, the electric power generator includes at least one of a hub dynamo, a block dynamo, an assist regeneration mechanism, and a vibration electricity generating element.  [0036]
	Regarding claim 17, Ikeda teaches a power storage device electrically connected to the electric power generator.   [0036]
	Regarding claim 18, the taught combination of battery cell and generator suggests a battery capable of being charged and recharged. 
	Regarding claim 20, as modified, the second actuator of DE ‘058 is operated by electric power from the power storage device. 
 	Regarding claim 21, note operating device 50. 
 	Regarding claim 22, note electronic controller 50 operatively coupled to the second actuator. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable DE 10 2012 222 058, Ohishi (US# 6347689) and Ikeda (US# 2020/0269949) as applied to claim 17 above, and further in view of Nolet (US# 6158542).
.

Claims 1, 3-5, 8-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US# 5348123) in view of Yunba (US# 2002/0166736).
Takahashi et al disclose a brake device comprising: a power transfer medium operated braking portion, the braking portion including a caliper 1 configured to clamp the rotary body 12:  a first actuator 7 operatively coupled to the power transfer medium operated braking portion by a power transfer medium, the first actuator including a pump 7 using a fluid as the power transfer medium: and a second actuator 3 operatively coupled to the first actuator and operated by electric power in accordance with an input to an operating device 22, the second actuator including an electric motor 3,  the pump including a master piston 7 configured to be driven by the electric motor 3, an axis of a motor output shaft of the electric motor and a longitudinal axis of the master piston are offset (figure 3, the axis of the motor and piston 7 are parallel).  Takahashi further discloses the caliper including a caliper body, but lack a plurality of slave pistons provided at the caliper body, and a flow passage provided at the caliper body to apply hydraulic pressure to the plurality of slave pistons in accordance with movement of the master piston, the plurality of slave pistons are configured to move in a different direction from a movement direction of the master piston.  Yunba disclose various brake caliper structures and further teach a caliper including a caliper body 1, a plurality of slave pistons 3 provided at the caliper body, and a flow passage 9 provided at the caliper body to apply hydraulic pressure to 
	Regarding claim 3, the second actuator includes an electric motor 3.
 	Regarding claim 4, the first actuator includes a pump 7 using a fluid as the power transfer medium.  
Regarding claim 5, the power transfer medium operated braking portion includes a caliper 1 configured to clamp the rotary body.  
	Regarding claim 8, the pump 7 and the electric motor 3 are provided at the caliper body.  	Regarding claim 9, note first transmission 4 or 5/6 operatively coupled between the electric motor and the master piston to transmit rotation of the electric motor to the master piston, the first transmission being provided at the caliper body.  
Regarding claim 10, the first transmission 4 is a speed reduction mechanism. 
	Regarding claim 12, note second transmission 4 operatively coupled between the electric motor and the slave pistons 9 to change a moving speed of the slave pistons. 
 	Regarding claim 13, the second transmission 4 is operatively coupled between the electric motor 3 and the master piston 7 to change the moving speed of the slave pistons by changing a moving speed of the master piston. 


Takahashi et al, as modified above, disclose all the limitations of the instant claims with exception to an actuator control device provided at the caliper body to control the first actuator.  Yokoyama et al disclose a similar brake and further teach an actuator control device 6 provided at a caliper body to control and actuator.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize an actuator control device provided at the body of Takahashi et al, as taught by Yokoyama et al, to provide a simplified device with less electrical connections.
Regarding claim 24, the actuator device taught by Yokoyama is configured to perform wireless communication with an external device.   [0038]
 	Regarding claim 25, the external device (rest of vehicle) includes the operating device. 
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Takahashi et al (US# 5348123) and Yunba (US# 2002/0166736), in further view of Hofmeister et al (US# 2017/0045105).
Takahashi et al, as modified above, disclose all the limitations of the instant claims with exception to a reservoir tank provided at the caliper body and fluidly connected to the pump.  Hofmeister et al disclose a similar brake and further teach a reservoir 512 provided at a caliper body fluidly connected to a pump.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize a reservoir provided at the body of Takahashi et al, as taught by Hofmeister et al, to provide a compact device with sufficient fluid to compensate for wear, leakage and thermal variations.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK